

117 HRES 434 IH: Supports the designation of “ALS Awareness Month”.
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 434IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Crow (for himself, Mr. Fitzpatrick, Ms. Sewell, Mr. Calvert, Mrs. Axne, Mr. Keating, Ms. Dean, Ms. Velázquez, Mr. Cole, Mr. Posey, Mr. Thompson of Pennsylvania, Mr. Larson of Connecticut, Mr. Raskin, Mr. Neguse, Mr. Quigley, Mr. Deutch, Mr. Van Drew, Mr. O'Halleran, Mr. Brendan F. Boyle of Pennsylvania, Mr. Danny K. Davis of Illinois, Mr. Lamb, Ms. Bass, Mr. Grijalva, Mr. Keller, Mr. Garbarino, Mr. Cohen, Mr. Sires, Mr. Vela, Ms. Schakowsky, Mr. Foster, Ms. Jacobs of California, Mr. Bishop of Georgia, Mr. Auchincloss, Mrs. Lee of Nevada, Mr. Moulton, Ms. Norton, Ms. Chu, Mr. Carson, Mr. DeFazio, Ms. Williams of Georgia, and Mr. Swalwell) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupports the designation of ALS Awareness Month.Whereas amyotrophic lateral sclerosis (referred to in this preamble as ALS) is a progressive neurodegenerative disease that affects nerve cells in the brain and the spinal cord;Whereas the life expectancy for an individual with ALS is between 2 and 5 years after the date on which the individual receives an ALS diagnosis;Whereas ALS occurs throughout the world with no racial, ethnic, gender, or socioeconomic boundaries;Whereas ALS may affect any individual in any location;Whereas the cause of ALS is unknown in up to 90 percent of cases;Whereas approximately 10 percent of cases have a strong known genetic driver;Whereas on average, the period between the date on which an individual first experiences symptoms of ALS and the date on which the individual is diagnosed with ALS is more than 1 year;Whereas the onset of ALS often involves muscle weakness or stiffness, and the progression of ALS results in the further weakening, wasting, and paralysis of—(1)the muscles of the limbs and trunk; and(2)the muscles that control vital functions, such as speech, swallowing, and breathing;Whereas ALS can strike individuals of any age but predominantly strikes adults;Whereas it is estimated that tens of thousands of individuals in the United States have ALS at any given time;Whereas based on studies of the population of the United States, slightly more than 5,600 individuals in the United States are diagnosed with ALS each year, and 15 individuals in the United States are diagnosed with ALS each day;Whereas, between 2015 and 2040, the number of ALS cases around the world is expected to increase nearly 70 percent;Whereas the majority of individuals with ALS die of respiratory failure;Whereas military veterans may be up to twice as likely to be diagnosed with ALS than the general public in the United States;Whereas as of the date of introduction of this resolution, there is no cure for ALS;Whereas the spouses, children, and family members of individuals living with ALS provide support to those individuals with love, day-to-day care, and more; andWhereas an individual with ALS, and the caregivers of such an individual, can be required to bear significant costs for medical care, equipment, and home care services for the individual as the disease progresses: Now, therefore, be itThat the House of Representatives—(1)supports the designation of ALS Awareness Month;(2)affirms the dedication of the House of Representatives to ensuring people with ALS have access to effective treatments as soon as possible and identifying risk factors and causes of ALS to prevent new cases;(3)affirms the dedication of the House of Representatives to empowering people with ALS to engage with the world in the way they want;(4)affirms the dedication of the House of Representatives to reducing physical, emotional, and financial burdens of living with ALS;(5)affirms the dedication of the House of Representatives to ensuring all people with ALS and their caregivers receive high-quality services and supports that benefit them; and(6)commends the dedication of the family members, friends, organizations, volunteers, researchers, and caregivers across the United States that are working to improve the quality and length of life of ALS patients and the development of treatments and cures that reach patients as soon as possible.